DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chukka et al. (USPAPN 2020/0097701) in view of Lyman et al. (USPN 11,462,308).
Regarding claim 1, Chukka discloses:
repeatedly performing operations (see para [90], performing for each of multiple images) comprising:
obtaining a magnified image of a tissue sample (see para [90], obtaining an image that is of a tissue sample);
processing an input comprising: the image, features derived from the image, or both, in accordance with current values of model parameters of a machine learning model to generate an automatic segmentation of the image into a plurality of tissue classes (see para [90], inputting the image to a trained network that segments tissue sample into objects of interest and objects of no-interest), wherein the automatic segmentation specifies a respective tissue class corresponding to each pixel of the image (see para [49], [83], and [84], wherein the segmentation is made pixel-level, and objects of interest, and see para [4], objects of no-interest are cancer cells and no-cancer cells);
providing, to the user through a user interface, an indication of: (i) the image, and (ii) the automatic segmentation of the image (see para [90] and [91], displaying to a user the image with the objects of interest highlighted);
obtaining, from the user through the user interface, an input specifying one or more modifications to the automatic segmentation of the image (see para [91], the user manually corrects any objects of interest that are misclassified);
determining an edited segmentation of the image, comprising applying the modifications specified by the user to the automatic segmentation of the image (see para [91], generating a corrected image with the misclassifications corrected); and
determining updated values of the model parameters of the machine learning model based the edited segmentation of the image (see para [91], re-training the trained network with the corrected image).

	However, Chukka does not disclose: determining an expertise score of a user that characterizes a predicted skill of the user in segmenting magnified images of tissue samples; in response to determining that the expertise score of the user satisfies a threshold.
	In a similar field of endeavor of re-training a trained model based on user feedback, Lyman discloses: determining an expertise score of a user that characterizes a predicted skill of the user in segmenting magnified images of tissue samples; in response to determining that the expertise score of the user satisfies a threshold (see col 30 lines 16-35 and col 68 lines 21-32, an expert with an appropriate expertise score in an appropriate specialty category provides feedback for re-training a trained network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chukka Lyman, and re-train a trained network using corrections received from a user, as disclosed by Chukka, wherein the user is determined appropriate to make such corrections via an expertise score, as disclosed by Lyman, for the purpose of improving accuracy of the trained network.

Regarding claim 10, Chukka and Lyman further disclose wherein the plurality of tissue classes comprise cancerous tissue and non-cancerous tissue (see rejection of claim 1, cancer cells and no-cancer cells).

Regarding claim 11, Chukka further discloses wherein the image is a whole slide image (WSI) captured using a microscope (see para [45], the multiple images are whole-slide digital images).

Regarding claim 12, Chukka and Lyman further disclose: wherein providing, to the user through the user interface, an indication of: (i) the image, and (ii) the automatic segmentation of the image comprises: providing, to the user through the user interface, a visualization that depicts the automatic segmentation overlaid on the image (see rejection of claim 1, displaying the image with the objects of interest highlighted).

Regarding claim 13, Chukka and Lyman further disclose wherein the visualization that depicts the automatic segmentation overlaid on the image indicates the respective tissue class corresponding to each pixel of the image (see rejection of claim 1, the objects of interest corresponding to cancer cells are highlighted).

Regarding claim 14, Chukka further discloses wherein: each modification to the automatic segmentation of the image indicates, for one or more pixels of the image, a change to the respective tissue class specified for the pixel by the automatic segmentation; and applying the modifications specified by the user to the automatic segmentation of the image comprises changing the tissue classes corresponding to one or more pixels of the image in accordance with the modifications specified by the user (see para [91], the manual correction of the user includes changing objects of interest that are misclassified into objects of non-interest, and see para [83] and [84], wherein such misclassification is made pixel-level)

	Regarding claims 16 and 17, Chukka and Lyman disclose everything claimed as applied above (see rejection of claim 1 and Chukka para [38], a computer).


Allowable Subject Matter
Claims 2-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claims 2, 15, and 18, the prior art of record do not disclose the subject matter recited in each of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Plesch et al. (USPAPN 2021/0264595) and Raharja (USPAPN 2022/0156926) also discloses re-training a trained medical image classifier based on user feedback, however, do not disclose the subject matter of claims 2, 15 or 18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668